     Case 4:05-cr-00227-RP-CFB Document 238 Filed 04/23/20 Page 1 of 3



April 23, 2020


The Honorable Robert W. Pratt
Senior District Judge
United States District Court
for the Southern District of Iowa
Robert_Pratt@iasd.uscourts.gov


Re: 4:05-CR-227-RP, U.S. v. Daniel Brown, Supplemental Information and Authorities


Your Honor,


       I write to provide the Court with updated information on COVID-19 that has been

reported since the hearing on Mr. Brown’s compassionate release matter and with further

supplemental authorities.

       As of today, 566 inmates in the custody of the Bureau of Prisons (BOP) and 342 BOP

staff have tested positive for COVID-19; 24 inmates have died. These are only the reported

numbers from the BOP taken from the sample of individuals who have actually been tested.

These numbers are available on the BOP’s publicly available website,

https://www.bop.gov/coronavirus/.

       On a statewide level, the number of cases in South Carolina continues to increase by

the day. Today there are over 4,800 confirmed cases and 140 confirmed deaths. Notably,

Williamsburg County, South Carolina, where Mr. Brown’s facility is located, recently moved

up one shade of red on the Johns Hopkins University’s COVID-19 tracking map. And

neighboring Clarendon County has now moved up to dark red, with 138 confirmed cases and

9 deaths. This is a significant increase from just several days ago. See

https://coronavirus.jhu.edu/us-map (in states/territories type in ‘South Carolina’ to see state-

specific conditions).




                                                1
     Case 4:05-cr-00227-RP-CFB Document 238 Filed 04/23/20 Page 2 of 3



       Even more troubling, governors of both South Carolina and neighboring Georgia have

announced that they are opening many businesses, which experts warn will only further

spread the virus. See Paul LeBlanc, Georgia governor to reopen some businesses as early as

Friday as other states signal similar plans, CNN.COM (April 20, 2020), available at

https://www.cnn.com/2020/04/20/politics/georgia-brian-kemp-reopen-businesses-

coronavirus/index.html; William Wan et. al, States rushing to reopen are probably making a

deadly mistake, experts warn, WASH. POST (April 23, 2020) (“An easing of restrictions will

feed new targets to the coronavirus and increase chances of new surges in infections, math

models show.”). And the inadequate response by the Bureau of Prisons and other correctional

institutions continues unabated. See Hannah Dreier, U.S. Prison Factories are incubators for

the virus, Washington Post (April 22, 2020) (detailing work conditions in many prisons lead

to increased exposure to virus and associated health risks).

       COVID-19 health concerns aside, since this Court’s October 8 Order was issued,

several district courts have granted motions for compassionate release due to the sentencing

disparity caused by 924(c) “stacking” for those defendants (like Mr. Brown) sentenced before

enactment of the First Step Act who have since demonstrated rehabilitation. See, e.g., United

States v. Marks, No. 03-CR-6033L at *12 (W.D. N.Y. April 20, 2020) (granting motion for

compassionate release for stacked 924(c) convictions) (quoting S. Rep. 98-225, at 41 (Aug. 4,

1983) (“The Committee believes that there may be unusual cases in which an eventual

reduction in the length of a term of imprisonment is justified by changed circumstances.

These would include ... cases in which ... extraordinary and compelling circumstances justify

a reduction of an unusually long sentence”); id. at 16 (collecting cases) (“Several courts have

recently ruled that the combination of changes to the ‘stacking’ provisions of § 924(c),

coupled with the defendant’s rehabilitation, establish extraordinary and compelling

conditions warranting a sentence reduction.”); id. at 31 (“In the Government’s view, there is


                                               2
     Case 4:05-cr-00227-RP-CFB Document 238 Filed 04/23/20 Page 3 of 3



no place for redemption. I do not share that view.”); United States v. Maumau No. 2:08-cr-

00758-TC-11 (D. Utah Feb. 18, 2020) (granting motion for compassionate release for stacked

924(c) convictions); United States v. Urkevich, No. 8:03CR37, 2019 WL 6037391 (D. Neb.

Nov. 14, 2019) (same).

                                                   Respectfully submitted,

                                                   ______/s/ John S. Albanes_____

                                                   John S. Albanes

                                                   Counsel for Mr. Brown
                                                   4211 Bradley Lane
                                                   Chevy Chase, MD 20815
                                                   240-274-6926
                                                   john.s.albanes@gmail.com




                                             3
